 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JAMES HARRIS,                               No. 2: 21-cv-0846 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CAPTAIN PONGYAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief pursuant to

18   42 U.S.C. § 1983, and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19   This proceeding was referred to this court pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis is granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court directs the

25   appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and forward

26   it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly payments of

27   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Id. However, “[s]pecific facts

25   are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what the . .

26   . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

27   (quoting Bell Atlantic Corp., 550 U.S. at 555) (citations and internal quotations marks omitted).

28   In reviewing a complaint under this standard, the court must accept as true the allegations of the
                                                         2
 1   complaint in question, id., and construe the pleading in the light most favorable to the plaintiff.

 2   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds, Davis v. Scherer, 468

 3   U.S. 183 (1984).

 4          Named as defendants are Captain Pongyan, Associate Warden Stewart, Lieutenant

 5   Hollaway and Sergeant Uribe.

 6          Plaintiff alleges that on November 10, 2020, the Institutional Classification Committee

 7   (“ICC”) initially recommended that plaintiff be transferred to the California Men’s Colony

 8   (“CMC”). However, the ICC finally endorsed plaintiff for transfer to R.J. Donovan State Prison

 9   (“RJD”). The endorsement stated that plaintiff had a confidential enemy situation at RJD, but

10   plaintiff’s enemy would not be on plaintiff’s yard at RJD.

11          Plaintiff expressed his concerns to his counselor regarding the transfer to RJD. Plaintiff

12   also told his counselor that CMC had every program plaintiff needed to be found suitable for

13   parole. Plaintiff’s counselor agreed to put plaintiff up for transfer to CMC. At that time, CMC

14   would not be able to accept any transferred inmates for months.

15          On March 22, 2021, plaintiff noticed that almost no one on the yard, including defendant

16   Pongyan, wore a mask. At that time, the prison was getting over a severe COVID-19 outbreak.

17   When plaintiff tried to speak with defendant Pongyan about the failure to wear a mask, defendant

18   Uribe told plaintiff that defendant Pongyan would not speak to plaintiff and that defendant Uribe

19   would not do anything to address anything. Defendant Hollaway also refused to speak with

20   plaintiff regarding defendant Pongyan’s failure to wear a mask.

21          Plaintiff then filed a grievance against defendant Pongyan based on the failure to wear a

22   mask. Plaintiff filed his grievance on March 26, 2021, and still had not received a response to his

23   grievance at the time he signed his complaint on May 9, 2021.

24          Plaintiff alleges that after he submitted his grievance against defendant Pongyan, plaintiff

25   was put up for transfer to RJD.

26          Plaintiff refused to take a rapid COVID-19 test in order to transfer to RJD. As a result,

27   plaintiff was placed on a 21-day quarantine, despite getting a negative result on a different

28   COVID-19 test two days later. Plaintiff asked the nurse why he was still being quarantined
                                                        3
 1   despite the negative test result. The nurse told plaintiff that “it had nothing to do with medical.”

 2   Plaintiff alleges that defendant Pongyan influenced the medical department to confine plaintiff to

 3   his cell for 21 days in retaliation for plaintiff filing the complaint against him.

 4           Plaintiff alleges that on April 25, 2021, he submitted his complaint to be e-filed by the law

 5   librarian. Plaintiff alleges that the complaint did not reach the law librarian. When plaintiff

 6   asked about the whereabouts of his complaint, he was told it was lost. The law librarian told

 7   plaintiff that defendant Pongyan told her that plaintiff would be on a bus so not to worry about the

 8   lawsuit.

 9           As legal claims, plaintiff alleges that defendants retaliated against him for filing the

10   grievance against defendant Pongyan. Plaintiff also alleges an Eighth Amendment claim based

11   on the recent change in his endorsement for transfer to RJD.

12           Plaintiff alleges that defendant Pongyan retaliated against him for filing a grievance

13   against them by causing plaintiff’s unnecessary quarantine, interfering with plaintiff’s attempt to

14   file a complaint and changing his transfer from CMC to RJD. These allegations state potentially

15   colorable retaliation claims against defendant Pongyan.

16           Plaintiff also alleges that defendant Pongyan violated the Eighth Amendment by causing

17   plaintiff to be put up for transfer to RJD, putting plaintiff’s safety at risk.

18           Under the Eighth Amendment, prison officials must “take reasonable measures to

19   guarantee the safety of the inmates.” Hudson v. Palmer, 468 U.S. 517, 526–27 (1984). This

20   responsibility requires prison officials to protect prisoners from injury by other prisoners. Farmer

21   v. Brennan, 511 U.S. 825, 833–34 (1994).

22           A “failure to protect” claim under the Eighth Amendment requires a showing that “the

23   official [knew] of and disregard[ed] an excessive risk to inmate health or safety.” Farmer, 511

24   U.S. at 837. “[T]he official must both be aware of facts from which the inference could be drawn

25   that a substantial risk of serious harm exists, and he must also draw the inference.” Id. “[I]t is

26   enough that the official acted or failed to act despite his knowledge of a substantial risk of serious

27   harm.” Id. at 842. (citations omitted). “Whether a prison official had the requisite knowledge of

28   a substantial risk is a question of fact subject to demonstration in the usual ways, including
                                                          4
 1   inference from circumstantial evidence, ...and a factfinder may conclude that a prison official

 2   knew of a substantial risk from the very fact that the risk was obvious.” Id. (citations omitted).

 3          The Eighth Amendment requires more than a “mere threat” of possible harm. See Berg v.

 4   Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986) (“The standard does not require that the guard or

 5   official believe to a moral certainty that one inmate intends to attack another at a given place at a

 6   time certain before that officer is obligated to take steps to prevent such an assault. But, on the

 7   other hand, he must have more than a mere suspicion that an attack will occur.”)

 8          As discussed above, the ICC endorsed plaintiff for transfer to RJD. The ICC

 9   acknowledged that plaintiff had an enemy at RJD, but that the enemy would not be on plaintiff’s

10   yard. Based on these circumstances, the ICC apparently determined that plaintiff’s safety would

11   not be at risk at RJD. In the complaint, plaintiff does not specifically address how his transfer to

12   RJD, where his enemy will be on a different yard, creates a substantial risk of harm to plaintiff.

13   For these reasons, plaintiff has not stated a potentially colorable Eighth Amendment claim against

14   defendant Pongyan or any other defendant.

15          The Civil Rights Act under which this action was filed provides as follows:

16                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
17                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
18                  or other proper proceeding for redress.
19   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

20   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

21   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

22   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

23   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

24   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

25   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an

26   affirmative act, participates in another’s affirmative acts or omits to perform an act which he is

27   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

28   588 F.2d 740, 743 (9th Cir. 1978).
                                                          5
 1           Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 2   their employees under a theory of respondeat superior and, therefore, when a named defendant

 3   holds a supervisorial position, the causal link between him and the claimed constitutional

 4   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

 5   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

 6   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

 7   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

 8   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

 9   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

10   participation is insufficient).

11           The complaint contains no specific allegations against defendants Holloway and Uribe

12   linking them to the alleged retaliation, including the decision to transfer plaintiff to RJD. The

13   undersigned finds that it is not reasonable to infer that these defendants participated in a

14   conspiracy to retaliate against plaintiff for filing a grievance against defendant Pongyan based

15   only on their alleged refusal to discuss defendant Pongyan’s failure to wear a mask with plaintiff.

16   Accordingly, the claims against these defendants are dismissed with leave to amend.

17           The complaint contains no allegations against defendant Stewart. Accordingly, the claims

18   against defendant Stewart are dismissed with leave to amend.

19           Plaintiff may proceed forthwith to serve defendant Pongyan and pursue his retaliation

20   claim against only that defendant or he may delay serving any defendant and attempt to state a

21   cognizable claim against defendants Stewart, Hollaway and Uribe and a cognizable Eighth

22   Amendment claim against defendant Pongyan.

23           If plaintiff elects to attempt to amend his complaint, he has thirty days in which to do so.

24   He is not obligated to amend his complaint.

25           If plaintiff elects to proceed forthwith against defendant Pongyan, against whom he has

26   stated a potentially cognizable retaliation claim, he shall return the attached notice within thirty

27   days. Following receipt of that notice, the court will order service of defendant Pongyan.

28           Plaintiff is advised that in an amended complaint he must clearly identify each defendant
                                                        6
 1   and the action that defendant took that violated his constitutional rights. The court is not required

 2   to review exhibits to determine what plaintiff’s charging allegations are as to each named

 3   defendant. The charging allegations must be set forth in the amended complaint so defendants

 4   have fair notice of the claims plaintiff is presenting.

 5           Any amended complaint must show the federal court has jurisdiction, the action is brought

 6   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

 7   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 8   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 9   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

10   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

11   he is legally required to do that causes the alleged deprivation). If plaintiff contends he was the

12   victim of a conspiracy, he must identify the participants and allege their agreement to deprive him

13   of a specific federal constitutional right.

14           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

15   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

16   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

17   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

18           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

19   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

20   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

21   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

22   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

23   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

24   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8. Plaintiff must

25   not include any preambles, introductions, argument, speeches, explanations, stories, griping,

26   vouching, evidence, attempts to negate possible defenses, summaries, and the like. McHenry v.

27   Renne, 84 F.3d 1172, 1177-78 (9th Cir. 1996) (affirming dismissal of § 1983 complaint for

28   violation of Rule 8 after warning); see Crawford-El v. Britton, 523 U.S. 574, 597 (1998)
                                                           7
 1   (reiterating that “firm application of the Federal Rules of Civil Procedure is fully warranted” in

 2   prisoner cases). The court (and defendant) should be able to read and understand plaintiff’s

 3   pleading within minutes. McHenry, 84 F.3d at 1179-80. A long, rambling pleading including

 4   many defendants with unexplained, tenuous or implausible connection to the alleged

 5   constitutional injury, or joining a series of unrelated claims against many defendants, very likely

 6   will result in delaying the review required by 28 U.S.C. § 1915 and an order dismissing plaintiff’s

 7   action pursuant to Fed. R. Civ. P. 41 for violation of these instructions.

 8           A district court must construe a pro se pleading “liberally” to determine if it states a claim

 9   and, prior to dismissal, tell a plaintiff of deficiencies in his complaint and give plaintiff an

10   opportunity to cure them. See Lopez, 203 F.3d at 1130-31. While detailed factual allegations are

11   not required, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

12   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

13   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

14   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556

15   U.S. at 678 (quoting Bell Atlantic Corp., 550 U.S. at 570).

16                   A claim has facial plausibility when the plaintiff pleads factual
                     content that allows the court to draw the reasonable inference that the
17                   defendant is liable for the misconduct alleged. The plausibility
                     standard is not akin to a “probability requirement,” but it asks for
18                   more than a sheer possibility that a defendant has acted unlawfully.
                     Where a complaint pleads facts that are merely consistent with a
19                   defendant’s liability, it stops short of the line between possibility and
                     plausibility of entitlement to relief.
20

21   Ashcroft, 556 U.S. at 678 (citations and quotation marks omitted). Although legal conclusions

22   can provide the framework of a complaint, they must be supported by factual allegations, and are

23   not entitled to the assumption of truth. Id. at 1950.

24           An amended complaint must be complete in itself without reference to any prior pleading.

25   Local Rule 220; See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)

26   (“an ‘amended complaint supersedes the original, the latter being treated thereafter as non-

27   existent.’” (internal citation omitted)). Once plaintiff files an amended complaint, the original

28   pleading is superseded.
                                                         8
 1           By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

 2   has evidentiary support for his allegations, and for violation of this rule the court may impose

 3   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

 4           A prisoner may bring no § 1983 action until he has exhausted such administrative

 5   remedies as are available to him. 42 U.S.C. § 1997e(a). The requirement is mandatory. Booth v.

 6   Churner, 532 U.S. 731, 741 (2001). California prisoners or parolees may appeal “departmental

 7   policies, decisions, actions, conditions, or omissions that have a material adverse effect on the[ir]

 8   welfare. . . .” Cal. Code Regs. tit. 15, §§ 3084.1, et seq. An appeal must be presented on a CDC

 9   form 602 that asks simply that the prisoner “describe the problem” and “action requested.”

10   Therefore, this court ordinarily will review only claims against prison officials within the scope of

11   the problem reported in a CDC form 602 or an interview or claims that were or should have been

12   uncovered in the review promised by the department.

13           Accordingly, IT IS HEREBY ORDERED that:

14           1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

15           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

16   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

17   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

18   Director of the California Department of Corrections and Rehabilitation filed concurrently

19   herewith.

20           3. Claims against defendants Stewart, Hollaway and Uribe and the Eighth Amendment

21   claim against defendant Pongyan are dismissed with leave to amend. Within thirty days of

22   service of this order, plaintiff may amend his complaint to attempt to state cognizable claims

23   against these defendants. Plaintiff is not obliged to amend his complaint.

24           4. The allegations in the pleading are sufficient to state a potentially cognizable retaliation

25   claim against defendant Pongyan. See 28 U.S.C. § 1915A. If plaintiff opts to proceed on his

26   original complaint as to these defendants, he shall return the attached notice within thirty days of

27   service of this order.

28   ////
                                                         9
 1          5. Failure to comply with this order will result in a recommendation that this action be

 2   dismissed.

 3   Dated: May 13, 2021

 4

 5

 6

 7

 8

 9   Harr846.ame(2)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     10
 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM JAMES HARRIS,                         No. 2: 21-cv-0846 KJN P
12                   Plaintiff,
13               v.                                NOTICE
     CAPTAIN PONGYAN et al.,
14
                     Defendants.
15

16       _____ Plaintiff opts to proceed with the original complaint as to the retaliation claim
               against defendant Pongyan.
17             Plaintiff consents to the dismissal of defendants Stewart, Hollaway and Uribe and
               the Eighth Amendment claim against defendant Pongyan without prejudice.
18
         OR
19
         _____ Plaintiff opts to file an amended complaint and delay service of process.
20
     DATED:
21
                                              _______________________________
22                                            Plaintiff
23

24

25

26

27

28
